



EXHIBIT 10.1


FULTON FINANCIAL CORPORATION








AMENDED AND RESTATED
EQUITY AND CASH INCENTIVE COMPENSATION PLAN






Effective Date: April 29, 2013




--------------------------------------------------------------------------------







Table of Contents
 
 
 
 
 
Article 1. Purpose of the Plan
1


 
 
 
 
Article 2. Definitions
1


 
2.01


“Affiliate”
1


 
2.02


“Applicable Laws”
1


 
2.03


“Award”
1


 
2.04


“Award Agreement”
1


 
2.05


“Board”
1


 
2.06


“Business Combination”
1


 
2.07


“Cause”
2


 
2.08


“Change in Control”
2


 
2.09


“Code”
3


 
2.10


“Code of Conduct”
3


 
2.11


“Committee”
3


 
2.12


“Common Stock”
3


 
2.13


“Company”
3


 
2.14


“Consultant”
3


 
2.15


“Continuous Service”
3


 
2.16


“Covered Employee”
3


 
2.17


“Date of Grant”
3


 
2.18


“Date of Exercise”
4


 
2.19


“Disability”
4


 
2.20


“Disqualifying Disposition”
4


 
2.21


“Director”
4


 
2.22


“Effective Date”
4


 
2.23


“Employee”
4


 
2.24


“Exchange Act”
4


 
2.25


“Exercise”
4


 
2.26


“Fair Market Value”
4


 
2.27


“Incentive Stock Option”
4


 
2.28


“Independent” or “Independence”
4


 
2.29


“Non-Employee Director”
5


 
2.30


“Non-Qualified Stock Option”
5


 
2.31


“Option”
5


 
2.32


“Optionee”
5


 
2.33


“Option Exercise Price”
5


 
2.34


“Outside Director”
5


 
2.35


“Participant”
5


 
2.36


“Performance Compensation Award”
5


 
2.37


“Performance Criteria”
5


 
2.38


“Performance Formula”
6


 
2.39


“Performance Goals”
6






--------------------------------------------------------------------------------



 
2.40


“Performance Period”
6


 
2.41


“Performance Share Award”
6


 
2.42


“Performance Share”
6


 
2.43


“Plan”
6


 
2.44


“Repricing”
6


 
2.45


“Restricted Award”
7


 
2.46


“Restricted Period”
7


 
2.47


“Restricted Stock”
7


 
2.48


“Restricted Stock Unit”
7


 
2.49


“Retirement”
7


 
2.50


“Securities Act”
7


 
2.51


“Shares”
7


 
2.52


“Stock Appreciation Right”
7


 
2.53


“Ten Percent Shareholder”
7


 
 
 
 
Article 3. Administration of the Plan
7


 
3.01


Committee Composition
7


 
3.02


Delegation
8


 
3.03


Authority of Committee
8


 
3.04


Indemnification
9


 
 
 
 
Article 4. Shares Subject to the Plan
9


 
4.01


Shares Subject to the Plan
9


 
4.02


Recycling of Shares
9


 
 
 
 
Article 5. Eligibility
10


 
5.01


General
10


 
5.02


Eligibility for Specific Awards
10


 
5.03


Ten Percent Shareholders
10


 
 
 
 
Article 6. Option Provisions
10


 
6.01


General
10


 
6.02


Termination of Continuous Service
11


 
6.03


Incentive Stock Option Limitation
12


 
6.04


Incentive Stock Option Qualifying Disposition
12


 
 
 
 
Article 7. Stock Appreciation Rights
12


 
7.01


General
12


 
7.02


Term
13


 
7.03


Exercise and Payment
13


 
7.04


Exercise Price
13


 
 
 
 
Article 8. Restricted Awards
13


 
8.01


General
13


 
8.02


Restricted Stock
13


 
8.03


Restricted Stock Units
14







--------------------------------------------------------------------------------



 
8.04


Restrictions
14


 
8.05


Delivery of Restricted Stock and Settlement of Restricted Stock Units
14


 
8.06


Stock Restrictions
15


 
 
 
 
Article 9. Performance Share Awards
15


 
9.01


Grant of Performance Share Awards
15


 
9.02


Earning Performance Share Awards
15


 
9.03


Dividend Equivalents
15


 
 
 
 
Article 10. Performance Compensation Awards
16


 
10.01


General
16


 
10.02


Eligibility
16


 
10.03


Discretion of Committee with Respect to Performance Compensation Awards
16


 
10.04


Payment of Performance Compensation Awards
16


 
 
 
 
Article 11. Vesting
17


 
11.01


General
17


 
11.02


Time-Vested Awards
17


 
11.03


Performance Awards
18


 
 
 
 
Article 12. Changes in Capital Structure
18


 
12.01


Adjustment Upon Changes in the Common Stock
18


 
12.02


Adjustment Binding
19


 
12.03


Adjustment to Grants
19


 
 
 
 
Article 13. Effect of Change in Control
19


 
13.01


General
19


 
13.02


Committee Discretion
19


 
13.03


Successors
19


 
 
 
 
Article 14. Registration of Stock
20


 
14.01


General
20


 
14.02


Restrictions
20


 
 
 
 
Article 15. Tax Withholding
20


 
 
 
 
Article 16. Amendment or Termination of the Plan
20


 
16.01


Amendment of the Plan
20


 
16.02


Amendments Pertaining to Qualification
21


 
16.03


Term of the Plan
21


 
16.04


No Impairment of Rights
21


 
 
 
 
Article 17. General Provisions
21


 
17.01


Non-Uniform Treatment
21


 
17.02


Shareholders
21


 
17.03


Employment or Service
21






--------------------------------------------------------------------------------



 
17.04


Other Compensation Arrangements
21


 
17.05


Clawback
21


 
17.06


Recapitalizations
21


 
17.07


Delivery
22


 
17.08


Deferral of Awards
22


 
17.09


Other Provisions
22


 
17.10


Section 409A
22


 
17.11


Section 16 Compliance
22


 
17.12


Section 162(m)
22


 
17.13


Beneficiary Designation
23


 
17.14


Unfunded Plan
23


 
17.15


Acceptance of Terms and Conditions
23


 
17.16


Liability
23


 
17.17


Choice of Law
23


 
17.18


Severability
23


 
17.19


Headings
23


 
 
 
 
Article 18. Effective Date
23























--------------------------------------------------------------------------------





FULTON FINANCIAL CORPORATION


AMENDED AND RESTATED
EQUITY AND CASH INCENTIVE COMPENSATION PLAN


Article 1. Purpose of the Plan.


The purposes of the Amended and Restated Equity and Cash Incentive Compensation
Plan (the “Plan”) of Fulton Financial Corporation (the “Company”) are to: (i)
align the interests of key individuals with those of the Company's shareholders
by encouraging and creating ownership of Shares of Common Stock of the Company;
(ii) enable the Company to attract and retain qualified individuals who
contribute to the Company's success by their efforts, service, ability and
ingenuity; (iii) provide meaningful long-term equity and cash-based rewards and
incentive opportunities to key individuals who are responsible for the success
of the Company and who are in a position to make significant contributions
toward its objectives; (iv) reward individual performance; and (v) allow the
Company to be competitive amongst its peers. The Plan amends and restates the
Company's 2004 Stock Option and Compensation Plan. All outstanding awards
granted under the Plan prior to its amendment and restatement shall remain
subject to the terms of the Plan; provided, that no Awards granted or awarded
prior to the effectiveness of this Amended and Restated Plan that are materially
adversely affected by the provisions in this Amended and Restated Plan shall be
subject to such provisions without the prior consent of the applicable
Participant.


Article 2. Definitions.


For purposes of the Plan, the following words or phrases shall have the meanings
assigned to them below:


2.01    “Affiliate” means a parent or subsidiary corporation of the Company, as
defined in Section 424 of the Code (substituting “Company” for “employer
corporation”), or any other entity that is a parent or subsidiary of the
Company, including a parent or subsidiary which becomes such after the Effective
Date of the Plan.


2.02    “Applicable Laws” means the requirements related to or implicated by the
administration of the Plan under applicable state corporate law, United States
federal and state securities laws, the Code, and any stock exchange or quotation
system on which the Shares of Common Stock are listed or quoted.


2.03     “Award” means any right granted under the Plan, including an Incentive
Stock Option, a Non-Qualified Stock Option, a Stock Appreciation Right, a
Restricted Award, a Performance Share Award or a Performance Compensation Award.
Each Award shall be subject to the terms and conditions of the Plan and to such
other terms and conditions included by the Committee in the Award Agreement, to
the extent not inconsistent with this Plan.


2.04    “Award Agreement” means a written agreement, contract, certificate or
other instrument or document evidencing the terms and conditions of an
individual Award granted under the Plan which may, in the discretion of the
Committee, be transmitted electronically to any Participant.


2.05     “Board” means the Board of Directors of the Company.


2.06    “Business Combination” has the meaning set forth in Section 2.08(d).



1

--------------------------------------------------------------------------------



2.07    “Cause” means with respect to any Employee:


(a)    If the Employee is a party to an employment or service agreement with the
Company or one of its Affiliates and such agreement provides for a definition of
Cause, the definition contained therein; or


(b)    If no such agreement exists, or if such agreement does not define Cause
means the following:


(i)    the Employee shall have committed an act of dishonesty constituting a
felony and resulting or intending to result directly or indirectly in gain or
personal enrichment at the expense of the Company or an Affiliate;


(ii)    the Employee's use of alcohol or other drugs which interferes with the
performance by the Employee or the Consultant of his or her duties for the
Company or an Affiliate;


(iii)    the Employee deliberately and intentionally refused or otherwise failed
(for reasons other than incapacity due to accident or physical or mental
illness) to perform Employee's duties to the Company or an Affiliate, with such
refusal or failure continuing for a period of at least 30 consecutive days
following the receipt by the Employee of written notice from the Company or an
Affiliate setting forth in detail the facts upon which the Company or the
Affiliate relies in concluding that the Employee has deliberately and
intentionally refused or failed to perform such duties;


(iv)    the Employee's material violation of the Company's Code of Conduct (or
similar code of conduct maintained by an Affiliate); or


(v)    the Employee's conduct that brings discredit on or injures the reputation
of the Company, in the Company's reasonable discretion.


The Committee may determine that a Consultant is terminated for Cause as a
result of a violation of the Company's Code of Conduct (or similar code of
conduct maintained by an Affiliate). For purposes of the Plan, the Committee
shall determine the effect of all matters and questions relating to whether an
Employee has been discharged for Cause, including but not limited to
terminations pursuant to the Company's Code of Conduct.


2.08    “Change in Control” of the Company means:


(a)    a majority of the members of the Board are replaced during any
twelve-month (12) period by directors whose appointment or election is not
endorsed by a majority of the Board before the date of appointment or election;


(b)    the acceptance and completion of a tender offer or exchange offer by any
entity, person or group (including any affiliates of such entity, person or
group, other than an Affiliate of the Company) for fifty percent (50%) or more
of the outstanding voting power of all capital stock of the Company;


(c)    the acquisition by any entity, person or group (including any affiliates
of such entity, person or group, other than an Affiliate of the Company) of
beneficial ownership, as that term is defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), of the Company's capital
stock entitled to fifty percent (50%) or more of the outstanding voting power of
all capital stock of the Company;

2

--------------------------------------------------------------------------------





(d)    a merger, consolidation, division, share exchange, or any other
transaction or a series of transactions outside the ordinary course of business
involving the Company (a “Business Combination”), as a result of which the
holders of the outstanding voting capital stock of the Company immediately prior
to such Business Combination, excluding any shareholder who is a party to the
Business Combination (other than the Company) or is such party's affiliate as
defined in the Exchange Act, hold less than a majority of the voting capital
stock of the surviving or resulting corporation; or


(e)    the transfer of substantially all of the assets of the Company other than
to a wholly owned subsidiary of the Company.


2.09    “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Any reference to a section of the Code shall be deemed to include a
reference to any regulations promulgated thereunder.


2.10    “Code of Conduct” means the Company's Code of Conduct approved by the
Board, as amended from time to time, and posted on the Company's website.


2.11    “Committee” means the Human Resources Committee of the Board, or such
other committee of the Board appointed by the Board to administer this Plan, in
accordance with Article 3.


2.12    “Common Stock” means the common stock, par value $2.50 per share, of the
Company.


2.13    “Company” means Fulton Financial Corporation a Pennsylvania business
corporation, and any successor thereto.


2.14    “Consultant” means any former director, employee or advisory board
member of the Company or an Affiliate who is subsequently engaged by the Company
or an Affiliate to render consulting or advisory services. The term “Consultant”
shall not include a current Director, advisory board member or a current member
of the board of an Affiliate.


2.15    “Continuous Service” means that the Participant's service with the
Company or an Affiliate, whether as an Employee or Consultant, is not
interrupted or terminated. The Participant's Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee or
Consultant or a change in the entity for which the Participant renders such
service, provided that there is no interruption or termination of the
Participant's Continuous Service; provided further that if any Award is subject
to Section 409A of the Code, this sentence shall only be given effect to the
extent consistent with Section 409A of the Code. For example, a change in status
from an Employee of the Company to a Consultant of an Affiliate will not
constitute an interruption of Continuous Service. The Committee or its delegate,
in its sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal or family
leave of absence.


2.16    “Covered Employee” has the same meaning as set forth in Section
162(m)(3) of the Code, as interpreted by Internal Revenue Service Notice
2007-49.


2.17    “Date of Grant” means the date on which the Committee adopts a
resolution, or takes other appropriate action, expressly granting an Award to a
Participant that specifies the key terms and conditions of the Award or, if a
later date is set forth in such resolution, then such date as is set forth in
such resolution.

3

--------------------------------------------------------------------------------





2.18    “Date of Exercise” in respect of any Option granted under the Plan means
the date on which the Participant's written notice of Exercise is received by
the Company pursuant to procedures prescribed by the Committee.


2.19    “Disability” means that the Participant is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; provided, however, for
purposes of determining the term of an Incentive Stock Option pursuant to
Article 6 hereof, the term Disability shall have the meaning ascribed to it
under Section 22(e)(3) of the Code. Whether an individual has a Disability shall
be determined under procedures established by the Committee. Except in
situations where the Committee is determining Disability for purposes of the
term of an Incentive Stock Option pursuant to Article 6 hereof, the Committee
may rely on any determination that a Participant is disabled for purposes of
benefits under any long-term disability plan maintained by the Company or any
Affiliate in which a Participant participates.


2.20    “Disqualifying Disposition” has the meaning set forth in Section 6.04.


2.21    “Director” means a member of the Board.


2.22    “Effective Date” is described in Article 18.


2.23    “Employee” means any person employed by the Company or an Affiliate;
provided, that, for purposes of determining eligibility to receive Incentive
Stock Options, an Employee means an employee of the Company or a parent or
subsidiary corporation within the meaning of Section 424 of the Code.


2.24    “Exchange Act” has the meaning set forth in Section 2.08(c).


2.25    “Exercise” in respect of an Option, means the delivery by the
Participant to the Secretary of the Company of a written notice of exercise in
the form specified by the Committee, accompanied by payment in full of the
Option Exercise Price.


2.26    “Fair Market Value” means, as of any date, the value of a share of the
Common Stock as determined below. If the Common Stock is listed on any national
stock exchange or national interdealer quotation system, the Fair Market Value
shall be the closing price on the Date of Grant (or if no sales of shares were
reported on any stock exchange or quoted on any interdealer quotation system on
that day, the price on the next preceding trading day on which such price was
quoted) as quoted on such exchange or interdealer quotation system on the day of
determination, as reported in the Wall Street Journal or such other source as
the Committee deems reliable. In the absence of an established market for the
Common Stock, the Fair Market Value shall be determined in good faith by the
Committee and such determination shall be conclusive and binding on all persons.


2.27    “Incentive Stock Option” means an Option issued pursuant to the Plan
that meets the requirements of Section 422 of the Code, as set forth in Section
6.03.


2.28    “Independent” or “Independence” means, with respect to a Director who is
a Committee member, the independence requirements applicable to a Committee
member under the rules and regulations of the U.S. Securities and Exchange
Commission and the national securities exchange or national interdealer
quotation system on which the Common Stock is then listed or quoted.



4

--------------------------------------------------------------------------------



2.29    “Non-Employee Director” means a Director who is a “non-employee
director” within the meaning of Rule 16b-3 promulgated under the Exchange Act.


2.30    “Non-Qualified Stock Option” means an Option issued pursuant to the Plan
that is not intended to be an Incentive Stock Option.


2.31    “Option” means a right granted to a Participant to purchase Shares at a
specified price during specified time periods. An Option may be either an
Incentive Stock Option or a Non-Qualified Stock Option.


2.32    “Optionee” means a Participant to whom an Option has been awarded.


2.33    “Option Exercise Price” means the price at which a Share of Common Stock
may be purchased upon the Exercise of an Option.


2.34    “Outside Director” means a Director who is an “outside director” within
the meaning of Section 162(m) of the Code and Treasury Regulations Section
1.162-27(e)(3) or any successor to such statute and regulation.


2.35    “Participant” means an eligible person to whom an Award is granted
pursuant to the Plan or, if applicable, such other person who holds an
outstanding Award.


2.36    “Performance Compensation Award” means any Award designated by the
Committee as a Performance Compensation Award pursuant to Article 10 of the
Plan.


2.37    “Performance Criteria” means the criterion or criteria that the
Committee shall select for purposes of establishing the Performance Goal(s) for
a Performance Period with respect to any Performance Compensation Award under
the Plan. The Performance Criteria that will be used to establish the
Performance Goal(s) shall be based on the attainment of specific levels of
performance of the Company (or Affiliate, division, business unit or operational
unit of the Company) and shall be limited to one or more of the following, used
individually or in ratios or other combinations: (a) basic earnings per share;
(b) basic cash earnings per share; (c) diluted earnings per share; (d) core
earnings per share; (e) diluted cash earnings per share; (f) earnings before
taxes; (g) net income; (h) net interest income; (i) non-interest income; (j)
revenue; (k) efficiency ratio; (l) salaries and benefits efficiency ratio; (m)
return on average assets; (n) core return on average assets; (o) core return on
equity; (p) return on average shareholders' equity; (q) return on average
tangible shareholders' equity; (r) core earnings; (s) operating income; (t) net
interest margin; (u) net interest rate spread; (v) growth in assets, loans or
deposits; (w) loan production volume; (x) sales; (y) net charge-offs; (z)
nonperforming/classified assets; (aa) classified loans; (bb) cash flow; (cc)
capital level (core or risk-based); (dd) interest rate risk exposure-net
portfolio value; (ee) interest rate risk-sensitivity; (ff) liquidity; (gg)
strategic business objectives, cost control, business expansion goals, and goals
relating to acquisitions or divestitures, or goals relating to capital raising
and capital management; (hh) objective customer service measures or indices,
(ii) stock price (including, but not limited to, growth measures and total
shareholder return); (jj) operating expense as a percentage of average assets;
(kk) core deposits as a percentage of total deposits; (ll) net charge-off
percentage; (mm) loan delinquency rates; and (nn) market share.


Any one or more of the Performance Criteria may be used on an absolute or
relative basis in any combination or ratio, or year-over-year change to measure
the performance of the Company and/or an Affiliate as a whole or any division,
business unit or operational unit of the Company and/or an Affiliate or any
combination thereof, as the Committee may deem appropriate, or as compared to
the performance

5

--------------------------------------------------------------------------------



of a group of comparable companies, or published or special index that the
Committee, in its sole discretion, deems appropriate.


To the extent required under Section 162(m) of the Code, the Committee shall,
within the first 90 days of a Performance Period (or, if longer or shorter,
within the maximum period allowed under Section 162(m) of the Code), define in
an objective fashion the manner of calculating the Performance Criteria it
selects to use for such Performance Period. In the event that applicable tax
and/or securities laws change to permit the Committee discretion to alter the
governing Performance Criteria without obtaining shareholder approval of such
changes, the Committee has sole discretion to make such changes without
obtaining shareholder approval.


2.38    “Performance Formula” means, for a Performance Period, the one or more
objective formulas applied against the relevant Performance Goal to determine,
with regard to the Performance Compensation Award of a particular Participant,
whether all, some portion but less than all, or none of the Performance
Compensation Award has been earned for the Performance Period.


2.39    “Performance Goals” means, for a Performance Period, the one or more
goals established by the Committee for the Performance Period based upon the
Performance Criteria. To the extent that the Committee does not cause the
Performance Compensation Awards granted to any Participant for the Performance
Period to fail to qualify as “performance-based compensation” under Section
162(m) of the Code, the Committee may, in its sole and absolute discretion,
adjust or modify the calculation of a Performance Goal for such Performance
Period in order to prevent the dilution or enlargement of the rights of
Participants based on the following events: (a) asset write-downs; (b)
litigation or claim judgments or settlements; (c) the effect of changes in tax
laws, accounting principles, or other laws or regulatory rules affecting
reported results; (d) any reorganization and restructuring programs; (e)
extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 (or any successor or pronouncement thereto) and/or in
management's discussion and analysis of financial condition and results of
operations appearing in the Company's annual report to shareholders for the
applicable year; (f) acquisitions or divestitures; (g) any other specific
unusual or nonrecurring events, or objectively determinable category thereof;
(h) foreign exchange gains and losses; and (i) a change in the Company's fiscal
year.


2.40    “Performance Period” means the one or more periods of time not less than
one fiscal quarter in duration, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant's right to any the payment of a Performance
Compensation Award.


2.41    “Performance Share Award” means any Award granted pursuant to Article 9
hereof.


2.42    “Performance Share” means the grant of a right to receive a number of
actual shares of Common Stock or share units based upon the performance of the
Company during a Performance Period, as determined by the Committee.


2.43    “Plan” means this Fulton Financial Corporation Amended and Restated
Equity and Cash Incentive Compensation Plan.


2.44    “Repricing” means any transaction performed with the intent or effect of
(a) reducing the exercise price of any outstanding Option or Stock Appreciation
Right Awards; (b) cancelling or exchanging outstanding Options or Stock
Appreciation Rights in exchange for cash, other Awards or replacement Options
and/or Stock Appreciation Rights, including through a tender offer process, with

6

--------------------------------------------------------------------------------



exercise prices that are less than the exercise price of the cancelled or
exchanged Options and/or Stock Appreciation Rights; or (c) any similar share
exchange transaction involving outstanding Awards.


2.45    “Restricted Award” means any Award granted pursuant to Article 8.


2.46    “Restricted Period” has the meaning set forth in Section 8.01.


2.47    “Restricted Stock” has the meaning set forth in Section 8.01.


2.48    “Restricted Stock Unit” has the meaning set forth in Section 8.01.


2.49    “Retirement” means retirement from employment with the Company or any
Affiliate after achieving age 60 with at least 10 years of service to the
Company or any Affiliate.


2.50    “Securities Act” has the meaning set forth in Section 14.02.


2.51    “Shares” means shares of Common Stock subject to Awards or available for
future Awards under this Plan.


2.52    “Stock Appreciation Right” means the right pursuant to an Award granted
under Article 7 to receive, upon exercise, an amount payable in cash or Shares
equal to the number of Shares subject to the Stock Appreciation Right that is
being exercised multiplied by the excess of (a) the Fair Market Value of a Share
on the date the Award is exercised, over (b) the exercise price specified in the
Stock Appreciation Right Award Agreement.


2.53    “Ten Percent Shareholder” means a person who on the Date of Grant owns,
either directly or within the meaning of the attribution rules in Section 424(d)
of the Code, stock possessing more than ten percent of the total combined voting
power of all classes of stock of the Company or any one of its subsidiaries, as
defined respectively in Sections 424(e) and 424(f) of the Code.


Article 3. Administration of the Plan.


3.01    Committee Composition. The Plan shall be administered by the Committee,
or, in the Board's sole discretion, by the Independent Directors on the Board.
The Board may from time to time remove members from, or add members to, the
Committee. Vacancies on the Committee, however caused, shall be filled by the
Board. The Board may abolish the Committee at any time and revest in the
Independent Directors on the Board the administration of the Plan. Each member
of the Committee shall be Independent. Except as otherwise determined by the
Board, the Committee shall consist solely of two or more Non-Employee Directors
who are also Outside Directors. The Board shall have discretion to determine
whether or not it intends to comply with the requirements of Rule 16b-3
promulgated under the Exchange Act and/or Section 162(m) of the Code. However,
if the Board intends to satisfy such exemption requirements, with respect to
Awards to any Covered Employee and with respect to any reporting person subject
to Section 16 of the Exchange Act, the Committee shall be a compensation
committee of the Board that at all times consists solely of two or more
Non‑Employee Directors who are also Outside Directors. Nothing herein shall
create an inference that an Award is not validly granted under the Plan in the
event Awards are granted under the Plan by a compensation committee of the Board
that does not at all times consist solely of two or more Non-Employee Directors
who are also Outside Directors. The Committee shall act pursuant to a vote of
the majority of its members or, in the case of a Committee comprised of only two
members, the unanimous consent of its members. Minutes shall be kept of all of
its meetings and copies thereof shall be provided to the Board. Subject to the
limitations

7

--------------------------------------------------------------------------------



prescribed by the Plan and the Board, the Committee may establish and follow
such rules and regulations for the conduct of its business as it may determine
to be advisable.


3.02    Delegation. The Committee, or if no Committee has been appointed, the
Board, may delegate administration of the Plan to a committee or committees of
one or more members of the Board. The Committee shall have the power to delegate
to a subcommittee any of the administrative powers the Committee is authorized
to exercise (and reference in this Plan to the Board or the Committee shall
thereafter be to the committee or subcommittee), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. Within the scope of such authority, the Board or
the Committee may also (a) delegate to a committee of one or more members of the
Board who are not Outside Directors or to senior management the authority to
grant Awards to eligible individuals who are either (i) not then Covered
Employees and are not expected to be Covered Employees at the time of
recognition of income resulting from such Award or (ii) not persons with respect
to whom the Company wishes to comply with Section 162(m) of the Code or (b)
delegate to a committee of one or more members of the Board who are not
Non-Employee Directors the authority to grant Awards to eligible individuals who
are not then subject to Section 16 of the Exchange Act.


3.03    Authority of Committee. Subject to the terms of the Plan, the
Committee's charter and Applicable Laws, and in addition to other express powers
and authorization conferred by the Plan, the Committee shall be vested with full
authority:


(a)    to adopt, amend and rescind such rules and regulations as it deems
necessary or desirable to administer the Plan;


(b)    to construe, interpret and apply the provisions of the Plan;


(c)    to authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;


(d)    to delegate its authority to one or more officers of the Company with
respect to Awards that do not involve Covered Employees or “insiders” within the
meaning of Section 16 of the Exchange Act;


(e)    to determine when Awards are to be granted under the Plan and the
applicable Date of Grant;


(f)    from time to time to select, subject to the limitations set forth in this
Plan, those Participants to whom Awards shall be granted;


(g)    to determine the number of Shares to be made subject to each Award;


(h)    to determine whether an Option is to be an Incentive Stock Option or a
Non-Qualified Stock Option;


(i)    to prescribe the terms and conditions of each Award, including, without
limitation, the exercise price, medium of payment and vesting provisions, and to
specify the provisions of the Award Agreement relating to such grant;


(j)    to determine the target number of Performance Shares to be granted
pursuant to a Performance Share Award, the Performance Criteria that will be
used to establish the Performance Goals, the Performance Period(s) and the
number of Performance Shares earned by a Participant;

8

--------------------------------------------------------------------------------





(k)    to designate an Award (including a cash bonus) as a Performance
Compensation Award and to select the Performance Criteria that will be used to
establish the Performance Goals;


(l)    to amend any outstanding Awards, including for the purpose of modifying
the time or manner of vesting, or the term of any outstanding Award; provided,
however, that if any such amendment impairs a Participant's rights or increases
a Participant's obligations under his or her Award or creates or increases a
Participant's federal income tax liability with respect to an Award, such
amendment shall also be subject to the Participant's consent;


(m)    to determine the duration and purpose of leaves of absences which may be
granted to a Participant without constituting termination of their employment or
service for purposes of the Plan, which periods shall be no shorter than the
periods generally applicable to Employees under the Company's employment
policies, subject to the requirements of Section 409A of the Code;


(n)    to make decisions with respect to outstanding Awards that may become
necessary upon a Change in Control or an event that triggers anti-dilution
adjustments;


(o)    to interpret, administer, reconcile any inconsistency in, correct any
defect in and/or supply any omission in the Plan and any instrument or agreement
relating to, or Award granted under, the Plan; and


(p)    to exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.


The Committee also may modify the purchase price or the exercise price of any
outstanding Award, provided that if the modification effects a Repricing,
shareholder approval shall be required before the Repricing is effective. Any
determination, decision or action of the Committee in connection with the
construction, interpretation, administration or application of the Plan shall be
final, conclusive and binding upon the Company and all Participants and any
person claiming under or through a Participant, unless such decisions are
determined by a court having jurisdiction to be arbitrary and capricious.


3.04    Indemnification. In addition to such other rights of indemnification as
they may have as Directors or members of the Committee, and to the extent
allowed by Applicable Laws, no member of the Committee or of the Board shall be
liable for any determination, decision or action made in good faith with respect
to the Plan or any Award granted under the Plan.


Article 4. Shares Subject to the Plan.


4.01    Shares Subject to the Plan. Subject to adjustment as provided in Article
12, the total number of Shares available for the grant of Awards under the Plan
shall be 17,887,167 Shares (as restated for stock splits and dividends). As of
March 31, 2013, the number of Shares available for future Awards under this Plan
is 11,822,042 Shares. For purposes of Section 162(m) and Section 422 of the
Code, in no event shall any Participant receive Awards to acquire more than
500,000 Shares in any fiscal year of the Company. During the term of each Award,
the Company shall keep reserved at all times the number of shares of Common
Stock required to satisfy all such Awards. As the Committee may determine from
time to time, the shares of Common Stock available for distribution under the
Plan may consist either in whole or in part of authorized but unissued Common
Stock or shares of Common Stock held in treasury.


4.02    Recycling of Shares. Any Shares subject to an Award that is cancelled,
forfeited or expires prior to exercise or realization, either in full or in
part, shall again become available for issuance

9

--------------------------------------------------------------------------------



under the Plan. Any Shares that are issued upon the exercise or vesting of an
Award shall be deducted from the available Shares under the Plan as one (1)
Share for each Share issued under the Award. Notwithstanding anything to the
contrary contained herein, Shares subject to an Award under the Plan shall not
again be made available for issuance or delivery under the Plan if such Shares
are (a) Shares tendered in payment of the Option Exercise Price, (b) Shares
delivered to or withheld by the Company to satisfy any tax withholding
obligation, or (c) Shares covering an Option or a stock-settled Stock
Appreciation Right or other Awards that were not issued upon the settlement of
the Award.


Article 5. Eligibility.


5.01    General. All Employees and Consultants of the Company or any of its
Affiliates are eligible to participate in the Plan, whether now existing as an
Affiliate or later become an Affiliate. The Committee shall determine, in its
discretion, which such eligible persons shall be granted Awards and become
Participants in this Plan.


5.02    Eligibility for Specific Awards. Incentive Stock Options may be granted
only to Employees. Awards other than Incentive Stock Options may be granted to
Employees and Consultants and those individuals whom the Committee determines
are reasonably expected to become Employees and Consultants following the Date
of Grant.


5.03    Ten Percent Shareholders. An Incentive Stock Option shall not be granted
to a Ten Percent Shareholder unless the Option Exercise Price is at least 110%
of the Fair Market Value of the Common Stock at the Date of Grant and the Option
is not exercisable after the expiration of five (5) years from the Date of
Grant.


Article 6. Option Provisions.


6.01    General. Each Option granted under the Plan shall be evidenced by an
Award Agreement. Each Option so granted shall be subject to the conditions set
forth in this Article 6, and to such other conditions not inconsistent with the
Plan as may be reflected in the applicable Award Agreement. Each Option shall
specify the number of Shares that may be purchased pursuant to the Option, the
Option Exercise Price, the term of the Option, vesting schedule and such other
terms, conditions and limitations established by the Committee as are consistent
with the terms of the Plan. The Award Agreement shall identify the Option as a
Non-Qualified Stock Option or an Incentive Stock Option. Notwithstanding the
foregoing, the Company shall have no liability to any Participant or any other
person if an Option designated as an Incentive Stock Option fails to qualify as
such at any time or if an Option is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and the
terms of such Option do not satisfy the requirements of Section 409A of the
Code. The provisions of separate Options need not be identical, but each Option
shall include (through incorporation of provisions hereof by reference in the
Option or otherwise) the substance of each of the following provisions:


(a)    Term. Subject to the provisions of Section 5.03 regarding Ten Percent
Shareholders, no Option shall be exercisable after the expiration of ten (10)
years from the Date of Grant.


(b)    Option Exercise Price of an Incentive Stock Option. Subject to the
provisions of Section 5.03 regarding Ten Percent Shareholders, the Option
Exercise Price of each Incentive Stock Option shall not be less than 100% of the
Fair Market Value of the Shares subject to the Option on the Date of Grant.
Notwithstanding the foregoing, an Incentive Stock Option may be granted with an
Option Exercise Price lower than that set forth in the preceding sentence if
such Option is granted pursuant to an

10

--------------------------------------------------------------------------------



assumption or substitution for another option in a manner satisfying the
provisions of Section 424(a) of the Code.


(c)    Option Exercise Price of a Non-Qualified Stock Option. The Option
Exercise Price of each Non-Qualified Stock Option shall not be less than 100% of
the Fair Market Value of the Shares subject to the Option on the Date of Grant.
Notwithstanding the foregoing, a Non-Qualified Stock Option may be granted with
an Option Exercise Price lower than that set forth in the preceding sentence if
such Option is granted pursuant to an assumption or substitution for another
option in a manner satisfying the provisions of Section 409A of the Code.


(d)    Consideration. Each Participant who elects to Exercise an Option granted
pursuant to the Plan shall be required to give written notice to the Company of
such election and of the number of Shares he or she has elected to purchase, in
such form as the Committee shall have prescribed or approved. At the time of
Exercise of the Option, the price of the Shares purchased shall become
immediately due and payable (i) in cash or by check, (ii) by tendering to the
Company Shares of the Company that have been held by the Participant for at
least six months, having a Fair Market Value as of the Date of Exercise equal to
the Option Exercise Price, (iii) by any method established by the Committee to
facilitate ownership of Shares, including so-called “cashless exercise”, (iv) by
reduction in the number of Shares otherwise deliverable upon exercise of such
Option with a Fair Market Value equal to the aggregate Option Exercise Price at
the time of Exercise, (v) by any combination of the methods of payment described
in (i), (ii) , (iii) or (iv), or (vi) in any other form of legal consideration
that may be acceptable to the Committee. Notwithstanding the foregoing, during
any period for which the Shares are publicly traded (i.e., the Common Stock is
listed on any national stock exchange or a national interdealer quotation
system) an Exercise by an Officer that involves or may involve a direct or
indirect extension of credit or arrangement of an extension of credit by the
Company, directly or indirectly, in violation of Section 402(a) of the
Sarbanes-Oxley Act of 2002 shall be prohibited with respect to any Award under
this Plan.


(e)    Transferability. An Option shall not be transferable except by will, by
the laws of descent and distribution, or pursuant to a domestic relations order
entered into by a court of competent jurisdiction, and shall be exercisable
during the lifetime of the Optionee only by the Optionee. Notwithstanding the
foregoing, the Optionee may, by delivering written notice to the Company, in a
form satisfactory to the Company designate a third party who, in the event of
the death of the Optionee, shall thereafter be entitled to Exercise the Option.


6.02    Termination of Continuous Service. Unless otherwise provided in the
terms of an Award Agreement, a vested Option may be Exercised by an Optionee
only while the Optionee is an Employee of or Consultant to the Company or an
Affiliate and has maintained Continuous Service as an Employee or Consultant
since the Date of Grant of the Option, except if the Optionee's Continuous
Service ceases by reason of the Optionee's Disability, death or Retirement or as
a result of layoff or position elimination.
If the Continuous Service of an Optionee is terminated:


(a)    as a result of the Optionee's Disability, such Optionee may, but only
within a one (1) year period from the date of such termination of Continuous
Service (and no later than the date that the Option would otherwise expire),
Exercise the Option to the extent the Optionee was entitled to Exercise it at
the date of such termination of Continuous Service;


(b)    as a result of the Optionee's death, to the extent the Optionee was
entitled to Exercise the Option immediately prior to the Optionee's death, such
Option of the deceased Optionee may be Exercised, but only within one (1) year
from the date of the Optionee's death (and no later than the date

11

--------------------------------------------------------------------------------



on which such Option would otherwise expire), by the person or persons
(including the Optionee's estate) to whom the Optionee's rights under such
Option shall have passed by will or by the laws of descent and distribution;


(c)    as a result of the Optionee's Retirement, the Optionee may Exercise his
or her currently exercisable Options for up to one year from the date of his or
her Retirement (but not beyond the date when the Option would otherwise expire);
however, if exercisable Incentive Stock Options are not Exercised within 90 days
of Retirement, they will convert automatically to Non-Qualified Stock Options;
and
(d)    as a result of layoff or position elimination, the Optionee may Exercise
vested Options for up to 90 days (but no later than the date the Option would
expire) following the date of such termination.


On the date of termination of Continuous Service, all unvested Options shall be
cancelled.


6.03    Incentive Stock Option Limitation. To the extent that the aggregate Fair
Market Value (determined at the time of grant) of Shares with respect to which
Incentive Stock Options are exercisable for the first time by any Optionee
during any calendar year (under all plans of the Company and its Affiliates)
exceeds the limitation imposed by Section 422 of the Code (currently $100,000),
the Options or portions thereof which exceed such limit (according to the order
in which they were granted) shall be treated as Non-Qualified Stock Options.


6.04    Incentive Stock Option Qualifying Disposition. With respect to Shares
acquired as a result of the Exercise of an Incentive Stock Option, any
disposition of such Shares other than by will or by the laws of descent and
distribution before the later of the expiration of the two (2) year period
beginning on the Date of Grant of such Incentive Stock Option, or the expiration
of the one (1) year period beginning on the date of the transfer of such Shares
pursuant to such Exercise, will not be prohibited by the Plan, but may
disqualify the disposition from receiving favorable tax treatment under Section
421(a) of the Code. The Committee may require an Optionee to give prompt notice
(as described below) to the Company concerning any disposition of Shares
received upon the Exercise of an Incentive Stock Option within: (i) two (2)
years from the date of granting such Incentive Stock Option to such Optionee,
(ii) one (1) year from the transfer of such shares of Stock to such Optionee, or
(iii) such other period as the Committee may from time to time determine. The
Committee may direct in the applicable Award Agreement that an Optionee with
respect to an Incentive Stock Option undertake to give such notice described in
the preceding sentence at such time and containing such information as the
Committee may prescribe, and/or that the certificates or book entry registration
evidencing Shares acquired by Exercise of an Incentive Stock Option refer to
such requirement to give such notice. Notice means written notification actually
received by the Company at its executive offices on a day when the Company's
executive offices are open for business, or, if received after such time, such
notice shall be deemed received on the next such day, which notice may be
delivered in such manner as may be prescribed from time to time by the
Committee.


Article 7. Stock Appreciation Rights.


7.01    General. Each Stock Appreciation Right granted under the Plan shall be
evidenced by an Award Agreement. Each Stock Appreciation Right so granted shall
be subject to the conditions set forth in this Article 7, and to such other
conditions not inconsistent with the Plan as may be reflected in the applicable
Award Agreement.



12

--------------------------------------------------------------------------------



7.02    Term. The term of a Stock Appreciation Right granted under the Plan
shall be determined by the Committee; provided, however, no Stock Appreciation
Right shall be exercisable later than the tenth anniversary of the Date of
Grant.


7.03    Exercise and Payment. Upon exercise of a Stock Appreciation Right, the
holder shall be entitled to receive from the Company in cash (unless otherwise
provided) an amount equal to the number of Shares subject to the Stock
Appreciation Right that is being Exercised multiplied by the excess of (i) the
Fair Market Value of a Share on the date the Award is exercised, over (ii) the
exercise price specified in the Stock Appreciation Right. Payment, if any, with
respect to the exercise of a Stock Appreciation Right shall be made on the date
of exercise. Payment shall be made in the form of Shares (with or without
restrictions as to substantial risk of forfeiture and transferability, as
determined by the Committee in its sole discretion), cash or a combination
thereof, as determined by the Committee.


7.04    Exercise Price. The exercise price of a Stock Appreciation Right shall
be determined by the Committee, but shall not be less than 100% of the Fair
Market Value of one Share on the Date of Grant of such Stock Appreciation Right.
A Stock Appreciation Right, by its terms, shall be exercisable only when the
Fair Market Value per Share subject to the Stock Appreciation Right exceeds the
exercise price per Share thereof.


Article 8. Restricted Awards.


8.01    General. A Restricted Award is an Award of actual Shares (“Restricted
Stock”) or hypothetical Common Stock units (“Restricted Stock Units”) having a
value equal to the Fair Market Value of an identical number of Shares, which
may, but need not, provide that such Restricted Award may not be sold, assigned,
transferred or otherwise disposed of, pledged or hypothecated as collateral for
a loan or as security for the performance of any obligation or for any other
purpose for such period (the “Restricted Period”) as the Committee shall
determine. Each Restricted Award granted under the Plan shall be evidenced by an
Award Agreement. Each Restricted Award so granted shall be subject to the
conditions set forth in this Article 8, and to such other conditions not
inconsistent with the Plan as may be reflected in the applicable Award
Agreement.


8.02    Restricted Stock. Each Participant granted Restricted Stock shall
execute and deliver to the Company an Award Agreement with respect to the
Restricted Stock setting forth the restrictions and other terms and conditions
applicable to such Restricted Stock. If the Committee determines that the
Restricted Stock shall be held by the Company or in escrow rather than delivered
to the Participant pending the release of the applicable restrictions, the
Committee may require the Participant to additionally execute and deliver to the
Company (A) an escrow agreement satisfactory to the Committee, if applicable and
(B) the appropriate blank stock power with respect to the Restricted Stock
covered by such agreement. If a Participant fails to execute an Award Agreement
evidencing a Restricted Stock Award and, if applicable, an escrow agreement and
stock power, or such other agreements and documents as the Committee may
require, the Award shall be null and void. Subject to the restrictions set forth
in the Award, the Participant generally shall have the rights and privileges of
a shareholder as to such Restricted Stock, including the right to vote such
Restricted Stock.


At the discretion of the Committee, a Participant may be granted the right to
receive dividends; provided that any cash dividends and stock dividends with
respect to the Restricted Stock shall be withheld by the Company for the
Participant's account, and interest may be credited on the amount of the cash
dividends withheld at a rate and subject to such terms as determined by the
Committee. The cash dividends or stock dividends so withheld by the Committee
and attributable to any particular share of Restricted Stock (and earnings
thereon, if applicable) shall be distributed to the Participant in cash or, at

13

--------------------------------------------------------------------------------



the discretion of the Committee, in shares of Common Stock having a Fair Market
Value equal to the amount of such dividends, if applicable, upon the release of
restrictions on such share and, if such share is forfeited, the Participant
shall have no right to such dividends.


8.03    Restricted Stock Units. The terms and conditions of a grant of
Restricted Stock Units shall be reflected in an Award Agreement. No Shares shall
be issued at the time a Restricted Stock Unit is granted, and the Company will
not be required to set aside a fund for the payment of any such Award. A
Participant shall have no voting rights with respect to any Restricted Stock
Units granted hereunder.


At the discretion of the Committee, each Restricted Stock Unit (representing one
Share) may be credited with cash, Shares or other property equivalent to all or
a portion of the dividends paid with respect to the outstanding Common Stock
paid by the Company in respect of one Share (“Dividend Equivalents”). Dividend
Equivalents shall be withheld by the Company for the Participant's account, and
interest may be credited on the amount of cash Dividend Equivalents withheld at
a rate and subject to such terms as determined by the Committee. Dividend
Equivalents credited to a Participant's account and attributable to any
particular Restricted Stock Unit (and earnings thereon, if applicable) shall be
distributed in cash or, at the discretion of the Committee, in Shares having a
Fair Market Value equal to the amount of such Dividend Equivalents and earnings,
if applicable, to the Participant upon settlement of such Restricted Stock Unit
and, if such Restricted Stock Unit is forfeited, the Participant shall have no
right to such Dividend Equivalents.


8.04    Restrictions.


(a)    Restricted Stock awarded to a Participant shall be subject to the
following restrictions until the expiration of the Restricted Period, and to
such other terms and conditions as may be set forth in the applicable Award
Agreement: (A) if an escrow arrangement is used, the Participant shall not be
entitled to delivery of the stock certificate, or exercise control over a book
entry account; (B) the Shares shall be subject to the restrictions on
transferability set forth in the Award Agreement; (C) the Shares shall be
subject to forfeiture to the extent provided in the applicable Award Agreement;
and (D) to the extent such Shares are forfeited, the stock certificates shall be
returned to the Company, or book entry positions cancelled, and all rights of
the Participant to such Shares and as a shareholder with respect to such Shares
shall terminate without further obligation on the part of the Company.


(b)    A Restricted Stock Units Award shall be subject to (A) forfeiture until
the expiration of the Restricted Period, and satisfaction of any applicable
Performance Goals during such period, to the extent provided in the applicable
Award Agreement, and to the extent such Restricted Stock Units are forfeited,
all rights of the Participant to such Restricted Stock Units shall terminate
without further obligation on the part of the Company and (B) such other terms
and conditions as may be set forth in the applicable Award Agreement.
(c)    The Committee shall have the authority to remove any or all of the
restrictions on the Restricted Stock and Restricted Stock Units whenever it may
determine that, by reason of changes in Applicable Laws or other changes in
circumstances arising after the date the Restricted Stock or Restricted Stock
Units are granted, such action is appropriate.


8.05    Delivery of Restricted Stock and Settlement of Restricted Stock Units.
Upon the expiration of the Restricted Period with respect to any Shares of
Restricted Stock, the restrictions set forth in Section 8.04 and the applicable
Award Agreement shall be of no further force or effect with respect to such
Shares, except as set forth in the applicable Award Agreement. If an escrow
arrangement is used, upon such expiration, the Company shall cause a book entry
notation to be made or deliver to the Participant, or his or her beneficiary,
without charge, the stock certificate evidencing the Shares of

14

--------------------------------------------------------------------------------



Restricted Stock which have not then been forfeited and with respect to which
the Restricted Period has expired (to the nearest full Share) and any cash
dividends or stock dividends credited to the Participant's account with respect
to such Restricted Stock and the interest thereon, if any. Upon the expiration
of the Restricted Period with respect to any outstanding Restricted Stock Units,
the Company shall deliver to the Participant, or his or her beneficiary, without
charge, one Share for each such outstanding Restricted Stock Unit (“Vested
Unit”) and cash equal to any Dividend Equivalents credited with respect to each
such Vested Unit in accordance with Section 8.03 hereof and the interest thereon
or, at the discretion of the Committee, in Shares having a Fair Market Value
equal to such Dividend Equivalents and the interest thereon, if any; provided,
however, that, if explicitly provided in the applicable Award Agreement, the
Committee may, in its sole discretion, elect to pay cash or part cash and part
Shares in lieu of delivering only Shares for Vested Units. If a cash payment is
made in lieu of delivering Shares, the amount of such payment shall be equal to
the Fair Market Value of the Shares as of the date on which the Restricted
Period lapsed with respect to each Vested Unit.


8.06    Stock Restrictions. Each certificate, or book entry account,
representing Restricted Stock awarded under the Plan shall bear a legend in such
form, or be subject to transfer restrictions, as the Company deems appropriate.


Article 9. Performance Share Awards.


9.01    Grant of Performance Share Awards. Each Performance Share Award granted
under the Plan shall be evidenced by an Award Agreement. Each Performance Share
Award so granted shall be subject to the conditions set forth in this Article 9,
and to such other conditions not inconsistent with the Plan as may be reflected
in the applicable Award Agreement. The Committee shall have the discretion to
determine: (i) the number of Shares or Share‑denominated units subject to a
Performance Share Award granted to any Participant; (ii) the Performance Period
applicable to any Award; (iii) the conditions that must be satisfied for a
Participant to earn an Award; and (iv) the other terms, conditions and
restrictions of the Award.


9.02    Earning Performance Share Awards. The number of Performance Shares
earned by a Participant will depend on the extent to which the Performance Goals
established by the Committee are attained within the applicable Performance
Period, as determined by the Committee. No payout shall be made with respect to
any Performance Share Award except upon written certification by the Committee
that the minimum threshold Performance Goal(s) have been achieved.


9.03    Dividend Equivalents. At the discretion of the Committee, each
Performance Share Award (representing one Share) may be credited with Dividend
Equivalents. Dividend Equivalents shall be withheld by the Company for the
Participant's account, and interest (for cash-settled Dividend Equivalents) or
additional Dividend Equivalents (for stock-settled Dividend Equivalents) may be
credited on the amount of Dividend Equivalents withheld at a rate and subject to
such terms as determined by the Committee. Dividend Equivalents credited to a
Participant's account and attributable to any particular Performance Share Award
(and earnings thereon, if applicable) shall be distributed in cash or, at the
discretion of the Committee, in Shares having a Fair Market Value equal to the
amount of such Dividend Equivalents and earnings, if applicable, to the
Participant upon settlement of such Performance Share Award and, if such
Performance Share Award is unearned or is forfeited, the Participant shall have
no right to such Dividend Equivalents.









15

--------------------------------------------------------------------------------



Article 10. Performance Compensation Awards.


10.01    General. The Committee shall have the authority, at the time of grant
of any Award described in this Plan, to designate such Award as a Performance
Compensation Award in order to qualify such Award as “performance-based
compensation” under Section 162(m) of the Code. In addition, the Committee shall
have the authority to make an Award of a cash bonus to any Participant and
designate such Award as a Performance Compensation Award in order to qualify
such Award as “performance-based compensation” under Section 162(m) of the Code.


10.02    Eligibility. The Committee will, in its sole discretion, designate
within the first 90 days of a Performance Period (or, if longer or shorter,
within the maximum period allowed under Section 162(m) of the Code) which
Participants will be eligible to receive Performance Compensation Awards in
respect of such Performance Period. However, designation of a Participant
eligible to receive an Award hereunder for a Performance Period shall not in any
manner entitle the Participant to receive payment in respect of any Performance
Compensation Award for such Performance Period. The determination as to whether
or not such Participant becomes entitled to payment in respect of any
Performance Compensation Award shall be decided solely in accordance with the
provisions of this Article 10. Moreover, designation of a Participant eligible
to receive an Award hereunder for a particular Performance Period shall not
require designation of such Participant eligible to receive an Award hereunder
in any subsequent Performance Period and designation of one person as a
Participant eligible to receive an Award hereunder shall not require designation
of any other person as a Participant eligible to receive an Award hereunder in
such period or in any other period.


10.03    Discretion of Committee with Respect to Performance Compensation
Awards. With regard to a particular Performance Period, the Committee shall have
full discretion to select the length of such Performance Period (provided any
such Performance Period shall be not less than one fiscal quarter in duration),
the type(s) of Performance Compensation Awards to be issued, the Performance
Criteria that will be used to establish the Performance Goal(s), the kind(s)
and/or level(s) of the Performance Goal(s) that is (are) to apply to the
Performance Formula. Within the first 90 days of a Performance Period (or, if
longer or shorter, within the maximum period allowed under Section 162(m) of the
Code), the Committee shall, with regard to the Performance Compensation Awards
to be issued for such Performance Period, exercise its discretion with respect
to each of the matters enumerated in the immediately preceding sentence of this
Section 10.03 and record the same in writing.


10.04    Payment of Performance Compensation Awards.


(a)    Condition to Receipt of Payment. Unless otherwise provided in the
applicable Award Agreement, a Participant must be employed by the Company on the
last day of a Performance Period to be eligible for payment in respect of a
Performance Compensation Award for such Performance Period.


(b)    Limitation. A Participant shall be eligible to receive payment in respect
of a Performance Compensation Award only to the extent that: (A) the Performance
Goals for such period are achieved; and/or (B) the Performance Formula, as
applied against such Performance Goals indicates that all or some portion of
such Participant's Performance Compensation Award has been earned for the
Performance Period.


(c)    Certification. Following the completion of a Performance Period, the
Committee shall review and certify in writing whether, and to what extent, the
Performance Goals for the Performance Period have been achieved and, if so,
calculate and certify in writing the amount of the

16

--------------------------------------------------------------------------------



Performance Compensation Awards earned for the period based upon the Performance
Formula. The Committee shall then determine the actual size of each
Participant's Performance Compensation Award for the Performance Period.


(d)    Use of Discretion. In determining the actual size of an individual
Performance Compensation Award for a Performance Period, the Committee may
reduce or eliminate the amount of the Performance Compensation Award earned
under the Performance Formula in the Performance Period if, in its sole
judgment, such reduction or elimination is appropriate. The Committee shall not
have the discretion to (A) grant or provide payment in respect of Performance
Compensation Awards for a Performance Period if the Performance Goals for such
Performance Period have not been attained or (B) increase a Performance
Compensation Award above the maximum amount payable under Section 10.04(f) of
the Plan.


(e)    Timing of Award Payments. Performance Compensation Awards granted for a
Performance Period shall be paid to Participants as soon as administratively
practicable following completion of the certifications required by this Article
10, but in no event earlier than the end of the Performance Period or later than
June 30 of the calendar year following the calendar year during which the
Performance Period is completed. Payment of Awards to an individual Employee may
be subject to an election to defer receipt under a nonqualified deferred
compensation plan maintained by the Company.


(f)    Maximum Award Payable. The maximum Performance Compensation Award payable
in Shares to any one Participant under the Plan for any fiscal year is subject
to the limitation set forth in Section 4.01. The maximum aggregate Performance
Compensation Awards payable in cash to any one Participant for any designated
Performance Period is $5,000,000. Any Performance Compensation Award for which
payment has been deferred shall not (between the date as of which the Award is
deferred and the payment date) increase (1) with respect to a Performance
Compensation Award that is payable in cash, by a measuring factor for each
fiscal year greater than a reasonable rate of interest set by the Committee or
(2) with respect to a Performance Compensation Award that is payable in Shares,
by an amount greater than the appreciation of a Share from the date such Award
is deferred to the payment date.


Article 11. Vesting.


11.01    General. The Committee shall specify the vesting schedule or conditions
of each Award. Unless the Committee specifies a different vesting schedule or
terms and conditions at the Date of Grant, the terms of this Article 11 shall
apply.


11.02    Time-Vested Awards. Awards that have a time or service-based vesting
schedule and are not subject to performance vesting requirements (“Time-Vested
Awards”) will vest and become Exercisable, or have lapse of forfeiture
restrictions, as applicable, (unless the Committee provides otherwise in the
Award Agreement) on the third anniversary of the Date of Grant. All Stock Option
and Stock Appreciation Rights Time-Vested Awards shall (unless the Committee
provides otherwise in the Award Agreement) automatically vest upon death,
Disability or Retirement. Forfeiture restrictions on Restricted Stock
Time-Vested Awards shall (unless the Committee provides otherwise in the Award
Agreement) automatically lapse upon death or Disability, but shall not
automatically lapse upon Retirement. Forfeiture restrictions on Restricted Stock
Unit Time-Vested Awards shall (unless the Committee provides otherwise in the
Award Agreement) automatically lapse upon death, Disability or Retirement;
provided, however, if a Restricted Stock Unit Time-Vested Award becomes payable
upon Retirement (and such Retirement constitutes a separation from service
within the meaning of Code Section 409A), such Restricted Stock Unit Time-Vested
Award will not be paid until the date that is six

17

--------------------------------------------------------------------------------



months following such date of Retirement. In no event will the Committee, in the
exercise of its discretion, establish a vesting period for a Restricted Stock or
Restricted Stock Unit Time Vested Award that is less than one year after the
Date of Grant. In the case of Restricted Stock Units that vest pursuant to this
Section 11.02 (and subject to the six-month delay for payment of Time-Vested
Restricted Stock Units payable upon Retirement), such Awards shall be settled no
later than two and a half months following the end of the year in which such
Award vests.


11.03    Performance Awards.


(a)    General. Each Performance Compensation Award and Performance Share Award
shall be subject to the Committee determination, based on Performance Goals for
the Performance Periods to which such Award relates, as to whether the Award is
earned and the extent to which it is earned. Such Awards shall be subject to the
Committee's certification of the attainment of such Performance Goals in
accordance with the terms of Articles 9 and 10. Except as provided for below, no
Award that is intended to be considered performance-based under Section 162(m)
shall be permitted to accelerate upon Retirement or other termination of service
other than for death or Disability.


(b)    Retirement Vesting. Upon a Participant's Retirement prior to the end of a
Performance Period, the Committee shall (i) determine the extent to which
Performance Goals with respect to such Performance Period have been met during
or with respect to the period of the Participant's active employment, and (ii)
cause to be paid to the applicable Participant partial or full Awards for such
future Performance Period based upon the Committee's determination of the degree
of attainment of Performance Goals.


Article 12. Changes in Capital Structure.


12.01    Adjustment Upon Changes in the Common Stock. In the event of any change
in the Common Stock through merger, consolidation, reorganization,
recapitalization, reincorporation, stock split, stock dividend or other change
in the corporate structure of the Company, the Committee shall appropriately
adjust the maximum number of Shares subject to the Plan, all Awards then
currently outstanding, the maximum number of Shares with respect to which any
one person may be granted Awards during any period as set forth in Sections 4.01
and 10.04(f) of the Plan, and the exercise price of Options and Stock
Appreciation Rights, so that upon Exercise, the Participant shall receive the
same number of Shares in exchange for the same aggregate exercise price he or
she would have received had he or she been the holder of all Shares subject to
his or her outstanding Options and Stock Appreciation Rights immediately before
the effective date of such change in the capital structure of the Company, and
the benefits, rights and features relating to Shares underlying Restricted
Awards shall be appropriately adjusted consistent with such change in such
manner as the Committee may deem equitable to prevent substantial dilution or
enlargement of the rights granted to, or available for, participants in the
Plan. Any such adjustment shall not result in the issuance of fractional shares,
and the Committee shall round down the number of Shares subject to any
outstanding Award unless the transaction that resulted in the capital structure
change specifically authorizes a rounding up of the shares. Each such adjustment
shall be made in such manner so as not to constitute a “modification” in the
case of Incentive Stock Options as defined in Section 424 of the Code and in the
case of Non-Qualified Stock Options, in such manner so as not to constitute a
“modification” within the meaning of Section 409A of the Code. Any adjustments
made under this Section 12.01 shall be made in a manner which does not adversely
affect the exemption provided pursuant to Rule 16b-3 under the Exchange Act.
Further, with respect to Awards intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, any adjustments or substitutions
will not cause the Company to be denied a tax deduction on account of Section
162(m) of the Code.

18

--------------------------------------------------------------------------------





12.02    Adjustment Binding. Any adjustment by the Committee pursuant to this
Article 12 in the number of Shares subject to the Plan or to any outstanding
Award, or to the exercise price stated in any Option or Stock Appreciation
Right, or to the benefits, rights and features relating to Restricted Awards,
shall be final, binding and conclusive. Notice of any adjustment shall be given
by the Company to each Participant holding an Award which shall have been so
adjusted.


12.03    Adjustment to Grants. The grant of an Award pursuant to the Plan shall
not affect in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes in its capital or business
structure or to merge, consolidate, dissolve, liquidate, sell or transfer all or
any part of its business or assets.
Article 13. Effect of Change in Control.


13.01    General. Unless otherwise provided in an Award Agreement,
notwithstanding any provision of the Plan to the contrary:


(a)    In the event of a Participant's termination of Continuous Service without
Cause during the 12-month period following a Change in Control, notwithstanding
any provision of the Plan or any applicable Award Agreement to the contrary, all
Options and Stock Appreciation Rights shall become immediately exercisable with
respect to 100% of the Shares subject to such Options or Stock Appreciation
Rights, and/or the Restricted Period shall expire immediately with respect to
100% of the shares of Restricted Stock or Restricted Stock Units as of the date
of the Participant's termination of Continuous Service.


(b)    With respect to Performance Compensation Awards, in the event of a Change
in Control, all incomplete Performance Periods in respect of such Award in
effect on the date the Change in Control occurs shall end on the date of such
change and the Committee shall (i) determine the extent to which Performance
Goals with respect to each such Performance Period have been met based upon such
audited or unaudited financial information then available as it deems relevant
and (ii) cause to be paid to the applicable Participants partial or full Awards
with respect to Performance Goals for each such Performance Period based upon
the Committee's determination of the degree of attainment of Performance Goals
or, if not determinable, assuming that the applicable “target” levels of
performance have been attained.


13.02    Committee Discretion. In addition, in the event of a Change in Control,
the Committee may in its discretion and upon at least 10 days' advance notice to
the affected persons, cancel any outstanding Awards and pay to the holders
thereof, in cash or stock, or any combination thereof, the value of such Awards
based upon the price per Share received or to be received by other shareholders
of the Company in the event. In the case of any Option or Stock Appreciation
Right with an exercise price that equals or exceeds the price paid for a Share
in connection with the Change in Control, the Committee may cancel the Option or
Stock Appreciation Right without the payment of consideration therefor.


13.03    Successors. The obligations of the Company under the Plan shall be
binding upon any successor corporation or organization resulting from the
merger, consolidation or other reorganization of the Company, or upon any
successor corporation or organization succeeding to all or substantially all of
the assets and business of the Company and its Affiliates, taken as a whole.









19

--------------------------------------------------------------------------------



Article 14. Registration of Stock.


14.01    General. No Option granted pursuant to the Plan shall be exercisable,
nor shall Restricted Stock vest, in whole or in part, if at any time the
Committee shall determine in its discretion that the listing, registration or
qualification of the Shares subject to such Option or the Restricted Stock on
any securities exchange or under any applicable law, or the consent or approval
of any governmental regulatory body, is necessary or desirable as a condition
of, or in connection with, the granting of such Option (or the issuance of
Shares thereunder) or the vesting of such Restricted Stock, unless such listing,
registration, qualification, consent or approval may be effected or obtained
free of any conditions not acceptable to the Committee.


14.02    Restrictions. If a registration statement under the Securities Act of
1933 (the “Securities Act”) with respect to the Shares issuable upon Exercise of
any Option, Restricted Stock or other Award granted under the Plan is not in
effect at the time of Exercise, as a condition of the issuance of the Shares,
the Committee may require the Participant receiving Shares pursuant to an Award
to give the Committee a written statement, satisfactory in form and substance to
the Committee, that he or she is acquiring the Shares for his or her own account
for investment and not with a view to its distribution. The Company may place
upon any stock certificate issued in connection with an Award the following
legend or such other legend as the Committee may prescribe to prevent
disposition of the Shares in violation of the Securities Act or any other
applicable securities law:


“The shares represented by this certificate have not been registered under the
Securities Act of 1933 (the “Act”) and may not be sold, pledged, hypothecated or
otherwise transferred or offered for sale in the absence of an effective
registration statement covering such shares which has been filed under the Act
or a written opinion of counsel for the Company that registration is not
required.”


Article 15. Tax Withholding. To the extent provided by the terms of an Award
Agreement and subject to the discretion of the Committee, the Participant shall
satisfy any federal, state or local tax withholding obligation relating to the
exercise or acquisition of Shares under an Award by any of the following means
(in addition to the Company's right to withhold from any compensation paid to
the Participant by the Company) or by a combination of such means: (a) tendering
a cash payment; (b) authorizing the Company to withhold Shares from the Shares
otherwise issuable to the Participant as a result of the Exercise or acquisition
of Shares under the Award, provided, however, that no Shares are withheld with a
value exceeding the minimum amount of tax required to be withheld by law; or (c)
delivering to the Company previously owned and unencumbered Shares of the
Company.


Article 16. Amendment or Termination of the Plan.


16.01    Amendment of the Plan. The Board may at any time amend, modify, suspend
or terminate the Plan; provided that, except as provided in Article 12, the
Board may not, without the consent of the shareholders of the Company, make any
amendment or modification which:


(a)    increases the maximum number of Shares as to which Awards may be granted
under the Plan,


(b)    changes the class of eligible Participants,


(c)    effects a Repricing transaction;


(d)    increases materially the benefits accruing to a Participant under the
Plan,

20

--------------------------------------------------------------------------------





(e)    is intended to satisfy the requirements of Section 162(m) of the Code and
the regulations thereunder regarding the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation paid to
certain executive officers; or


(f)    otherwise requires the approval of the shareholders of the Company under
Applicable Laws (including the requirements of Section 422 of the Code) or
listing requirements relating to the Shares.


16.02    Amendments Pertaining to Qualification. Notwithstanding the provisions
of Section 16.01 above, the Board reserves the right to amend or modify the
terms and provisions of the Plan and of any outstanding Awards granted under the
Plan to the extent necessary to qualify any or all Options granted under the
Plan for such favorable federal income tax treatment (including deferral of
taxation upon Exercise) as may be afforded employee stock options under Section
422 of the Code, the regulations promulgated thereunder, and any amendments or
replacements thereof.


16.03    Term of the Plan. Unless previously terminated by the Board, the Plan
shall terminate on, and no Award shall be granted after, the tenth anniversary
of the Effective Date of the Plan.


16.04    No Impairment of Rights. No amendment, modification or termination of
the Plan (whether by action of the Board or by expiration of the Plan term)
shall in any manner negatively affect any Award theretofore granted under the
Plan without the consent of the Participant or any person claiming under or
through the Participant.


Article 17. General Provisions.


17.01    Non-Uniform Treatment. No Participant or other person shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Participants.


17.02    Shareholders. No Award shall confer on any Participant any of the
rights of a shareholder of the Company unless and until Shares are duly issued
or transferred to the Participant in accordance with the terms of the Award.


17.03    Employment or Service. Nothing contained in the Plan or any applicable
award agreement shall confer upon any employee or other person any right to
continue in the employ or service of the Company or any Affiliate or to
interfere in any way with the right of the Company or any Affiliate to terminate
his or her employment or service at any time or increase or decrease his or her
compensation or fees from the rate in existence at the time of granting an
Award.


17.04    Other Compensation Arrangements. Nothing contained in this Plan shall
prevent the Board from adopting other or additional compensation arrangements,
subject to shareholder approval if such approval is required, and such
arrangements may be either generally applicable or applicable only in specific
cases.


17.05    Clawback. Notwithstanding any other provisions in this Plan, any Award
which is, or may become, subject to recovery under any law, regulation or stock
exchange listing requirement, will be subject to such deductions and clawback as
may be required to be made pursuant to any policy implemented by the Company to
effect such law, regulation or stock exchange listing requirement.


17.06    Recapitalizations. Each Award Agreement shall be deemed to contain
provisions required to reflect the provisions of Article 12.

21

--------------------------------------------------------------------------------





17.07    Delivery. Upon exercise of a right granted under this Plan, the Company
shall issue Shares or pay any amounts due within a reasonable period of time
thereafter. Subject to any statutory or regulatory obligations the Company shall
issue Shares or pay any amounts due within a reasonable period of time
thereafter.


17.08    Deferral of Awards. The Committee may establish one or more programs
under the Plan to permit selected Participants the opportunity to elect to defer
receipt of consideration upon exercise of an Award, satisfaction of performance
criteria, or other event that absent the election would entitle the Participant
to payment or receipt of Shares or other consideration under an Award. The
Committee may establish the election procedures, the timing of such elections,
the mechanisms for payments of, and accrual of interest or other earnings, if
any, on amounts, shares or other consideration so deferred, and such other
terms, conditions, rules and procedures that the Committee deems advisable for
the administration of any such deferral program.


17.09    Other Provisions. The Award Agreements authorized under the Plan may
contain such other provisions not inconsistent with this Plan, including,
without limitation, restrictions upon the exercise of the Awards, as the
Committee may deem advisable.


17.10    Section 409A. The Plan is intended to comply with Section 409A of the
Code to the extent subject thereto, and, accordingly, to the maximum extent
permitted, the Committee shall make a good faith effort to interpret and
administer the Plan in compliance therewith. Any payments described in the Plan
that are due within the “short-term deferral period” as defined in Section 409A
of the Code shall not be treated as deferred compensation unless Applicable Laws
require otherwise. Notwithstanding anything to the contrary in the Plan, to the
extent required to avoid accelerated taxation and tax penalties under Section
409A of the Code, (a) amounts that would otherwise be payable and benefits that
would otherwise be provided pursuant to the Plan during the six (6) month period
immediately following the Participant's termination of Continuous Service shall
instead be paid on the first payroll date after the six-month anniversary of the
Participant's separation from service (or the Participant's death, if earlier),
and (b) amounts payable upon the termination of a Participant's Continuous
Service shall only be payable if such termination constitutes a "separation from
service" within the meaning of Section 409A of the Code. Notwithstanding the
foregoing, neither the Company nor the Committee shall have any obligation to
take any action to prevent the assessment of any excise tax or penalty on any
Participant under Section 409A of the Code and neither the Company nor the
Committee will have any liability to any Participant for such tax or penalty.


17.11    Section 16 Compliance. It is the intent of the Company that the Plan
satisfy, and be interpreted in a manner that satisfies, the applicable
requirements of Rule 16b-3 as promulgated under Section 16 of the Exchange Act
so that Participants will be entitled to the benefit of Rule 16b-3, or any other
rule promulgated under Section 16 of the Exchange Act, and will not be subject
to short-swing liability under Section 16 of the Exchange Act. Accordingly, if
the operation of any provision of the Plan would conflict with the intent
expressed in this Section 16.11, such provision to the extent possible shall be
interpreted and/or deemed amended so as to avoid such conflict.


17.12    Section 162(m). To the extent the Committee issues any Award that is
intended to be exempt from the deduction limitation of Section 162(m) of the
Code, the Committee may, without shareholder or grantee approval, amend the Plan
or the relevant Award Agreement retroactively or prospectively to the extent it
determines necessary in order to comply with any subsequent clarification of
Section 162(m) of the Code required to preserve the Company's federal income tax
deduction for compensation paid pursuant to any such Award.

22

--------------------------------------------------------------------------------





17.13    Beneficiary Designation. Each Participant under the Plan may from time
to time name any beneficiary or beneficiaries by whom any right under the Plan
is to be exercised in case of such Participant's death. Each designation will
revoke all prior designations by the same Participant, shall be in a form
reasonably prescribed by the Committee and shall be effective only when filed by
the Participant in writing with the Company during the Participant's lifetime.


17.14    Unfunded Plan. The Plan shall be unfunded. The Company shall not be
required to establish any special or separate fund or to make any other
segregation of assets to assure the issuance of Shares or the payment of cash
upon Exercise or payment of any Award. Proceeds from the issuance of Shares
pursuant to Awards granted under the Plan shall constitute general funds of the
Company. The expenses of the Plan shall be borne by the Company.


17.15    Acceptance of Terms and Conditions. By accepting any benefit under the
Plan, each recipient of an Award under the Plan and each person claiming under
or through such recipient shall be conclusively deemed to have indicated their
acceptance and ratification of, and consent to, all of the terms and conditions
of the Plan and any action taken under the Plan by the Committee, the Company or
the Board, in any case in accordance with the terms and conditions of the Plan.


17.16    Liability. Any liability of the Company or any Affiliate to any
recipient of an Award under the Plan with respect to any Award shall be based
solely upon contractual obligations created by the Plan and the Award Agreement.
Neither the Company nor any Affiliate nor any member of the Committee or the
Board, nor any other person participating in any determination of any question
under the Plan, or in the interpretation, administration or application of the
Plan, shall have any liability, in the absence of bad faith, to any party for
any action taken or not taken in connection with the Plan, except as may
expressly be provided by statute.


17.17    Choice of Law. The Plan shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
such state's choice of law provisions, except as superseded by applicable
federal law.


17.18    Severability. If any of the provisions of the Plan or any Award
Agreement is held to be invalid, illegal or unenforceable, whether in whole or
in part, such provision shall be deemed modified to the extent, but only to the
extent, of such invalidity, illegality or unenforceability and the remaining
provisions shall not be affected thereby.


17.19    Headings. The words “Article,” “Section” and “paragraph” shall refer to
provisions of the Plan, unless expressly indicated otherwise. Wherever any words
are used in the Plan or any Award agreement in the masculine gender they shall
be construed as though they were also used in the feminine gender in all cases
where they would so apply, and wherever any words are used herein in the
singular form they shall be construed as though they were also used in the
plural form in all cases where they would so apply.


Article 18. Effective Date. This Plan was approved by the Board on January 15,
2013, and shall be submitted to shareholders for approval at the 2013 Annual
Meeting of Shareholders of the Company. The Effective Date of the Plan shall be
the date on which such shareholder approval is obtained.



23